
	
		II
		112th CONGRESS
		1st Session
		S. 497
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2011
			Ms. Mikulski (for
			 herself and Mr. Kirk) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to modify
		  the requirements of the visa waiver program and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secure Travel and Counterterrorism
			 Partnership Program Act of 2011.
		2.Definitions
			(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
			 amended to read as follows:
				
					(1)Authority to
				designate; definitions
						(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
						(B)DefinitionsIn
				this subsection:
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the
				Committee on Foreign Relations, the
				Committee on Homeland Security and Governmental Affairs, and
				the Committee on the
				Judiciary of the Senate; and
								(II)the
				Committee on Foreign Affairs, the Committee on
				Homeland Security, and the Committee on the Judiciary of the House of
				Representatives.
								(ii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph (A).
							(iii)Visa overstay
				rate
								(I)In
				generalThe term visa overstay rate means, with
				respect to a country, the ratio of—
									(aa)the total number
				of nationals of that country who were admitted to the United States on the
				basis of a nonimmigrant visa whose periods of authorized stay ended during a
				fiscal year but who remained unlawfully in the United States beyond such
				periods; to
									(bb)the total number
				of nationals of that country who were admitted to the United States on the
				basis of a nonimmigrant visa during that fiscal year.
									(iv)Computation of
				visa overstay rateIn determining the visa overstay rate for a
				country the Secretary of Homeland Security—
								(I)shall utilize
				information from all available databases to ensure the accuracy of such rate;
				and
								(II)shall not
				include any visa overstay which incorporates any procedures based on, or are
				otherwise based on, race, sex, or disability, unless otherwise specifically
				authorized by law or
				regulation.
								.
			(b)Technical and
			 conforming amendmentsSection 217(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)) is amended as follows:
				(1)In paragraph
			 (2)(C)—
					(A)in the matter
			 preceding clause (i), by striking Attorney General, and
			 inserting Secretary of Homeland Security,; and
					(B)in clause (iii),
			 by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees.
					(2)In paragraph
			 (5)(A)(i)(III), by striking the Committee on the Judiciary, the
			 Committee on Foreign Affairs, and the Committee on Homeland Security, of the
			 House of Representatives and the Committee on the Judiciary, the Committee on
			 Foreign Relations, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate and inserting appropriate congressional
			 committees.
				(3)In paragraph
			 (7)—
					(A)in subparagraph
			 (D), by striking Attorney General both places that term appears
			 and inserting Secretary of Homeland Security; and
					(B)by striking
			 subparagraph (E).
					3.Designation of
			 program countries based on visa overstay rates
			(a)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
				
					(A)Low
				nonimmigrant visa overstay rateThe visa overstay rate for that
				country was not more than 3 percent during the previous fiscal
				year.
					.
			(b)Qualification
			 criteriaSection 217(c)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1187(c)(3)) is amended to read as follows:
				
					(3)Qualification
				criteriaFor each fiscal year after the initial period, a country
				may not be designated as a program country unless requirements of paragraph
				(2)(A) are
				met.
					.
			(c)Judicial
			 reviewSection 217(c)(6) of the Immigration and Nationality Act
			 (8 U.S.C. 1187(c)(6)) is amended to read as follows:
				
					(6)Inapplicability
				of judicial reviewNo court shall have jurisdiction to review the
				denial of admission to the United States of any alien by the Secretary of
				Homeland Security, the Secretary’s computation of a visa overstay rate, or the
				designation or nondesignation of a country as a program
				country.
					.
			(d)Reporting
			 requirementsSection 217(c)(7) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(7)), as amended by section 2(b)(3), is further
			 amended—
				(1)in the heading,
			 by striking Visa waiver
			 information.— and inserting Reporting
			 requirement.—;
				(2)by striking
			 subparagraph (A);
				(3)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C),
			 respectively;
				(4)in subparagraph
			 (A), as so redesignated—
					(A)in the heading,
			 by striking Reporting
			 requirement.— and inserting In general.—;
					(B)in clause (iii),
			 by striking were refused and inserting
			 overstayed;
					(C)in clause
			 (iv)—
						(i)by
			 striking who were refused and inserting who
			 overstayed; and
						(ii)by striking
			 refused; and and inserting issued.; and
						(D)by striking clause
			 (v);
					(5)in subparagraph
			 (B), as so redesignated, by striking subparagraph (B) and
			 inserting subparagraph (A); and
				(6)in subparagraph
			 (C), as so redesignated, by striking subparagraph (B) and
			 inserting subparagraph (A).
				(e)Waiver
			 authoritySection 217(c)(8) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(8)) is amended to read as follows:
				
					(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A) for
				a country if—
						(A)the country meets
				all security requirements of this section;
						(B)the Secretary of
				Homeland Security determines that the totality of the country's security risk
				mitigation measures provide assurance that the country's participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States; and
						(C)the country
				cooperated with the Government of the United States on counterterrorism
				initiatives, information sharing, and preventing terrorist travel before the
				date of its designation as a program country, and the Secretary of Homeland
				Security and the Secretary of State determine that such cooperation will
				continue.
						.
			4.Termination of
			 designation; probationSection
			 217(f) of the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended to
			 read as follows:
			
				(f)Termination of
				designation; probation
					(1)DefinitionsIn
				this subsection:
						(A)Probationary
				countryThe term probationary country means a
				program country placed in probationary status under paragraph (2)(B).
						(B)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				paragraph (2)(B).
						(C)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
						(D)Visa overstay
				rateThe term visa overstay rate has the meaning
				given that term in subsection (c)(1)(B).
						(2)Determination
				and notice of disqualification
						(A)DeterminationUpon
				a determination by the Secretary of Homeland Security that a program country’s
				visa overstay rate was more than 3 percent for the preceding fiscal year or
				that the program country is not in compliance with all other program
				requirements under subsection (c)(2), the Secretary shall notify the Secretary
				of State.
						(B)Probationary
				statusIf the Secretary of Homeland Security makes a
				determination under subparagraph (A) for a program country, the Secretary of
				Homeland Security shall place the program country in probationary status for
				the fiscal year following the fiscal year for which such determination was
				made.
						(3)Actions at
				termination of the probationary periodAt the end of the
				probationary period of a probationary country, the Secretary of Homeland
				Security shall take one of the following actions:
						(A)Compliance
				during probationary periodThe Secretary shall redesignate the
				probationary country as a program country if the Secretary determines that
				during the probationary period the probationary country—
							(i)had a visa
				overstay rate not more than 3 percent; and
							(ii)was in
				compliance with all other program requirements under subsection (c)(2).
							(B)Compliance with
				visa overstay rateThe Secretary may redesignate the probationary
				country as a program country if the Secretary determines that during the
				probationary period the probationary country had a visa overstay rate of not
				more than 3 percent.
						(C)Noncompliance
				with visa overstay rate
							(i)In
				generalSubject to clause (ii), the Secretary shall terminate the
				probationary country's participation in the program if the Secretary determines
				that during the probationary period the probationary country had a visa
				overstay rate of more than 3 percent.
							(ii)Additional
				probationary periodThe Secretary may waive the application of
				clause (i) for the probationary country if the Secretary, in consultation with
				the Director of National Intelligence, certifies that the probationary
				country’s continued participation in the program does not pose a threat to law
				enforcement, security, or enforcement of immigration laws, and place the
				country in probationary status for one additional fiscal year.
							(4)Actions at the
				end of additional probationary periodAt the end of the
				additional 1-year period of probation granted to a probationary country
				pursuant to subparagraph (C)(ii), the Secretary shall take one of the following
				actions:
						(A)Compliance
				during additional periodThe Secretary shall redesignate the
				probationary country as a program country if the Secretary determines that
				during such additional period the probationary country had a visa overstay rate
				not more than 3 percent.
						(B)Noncompliance
				during additional periodThe Secretary shall terminate the
				probationary country's participation in the program if the Secretary determines
				that during such additional period the probationary country had a visa overstay
				rate of more than 3 percent.
						(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3) or (4) shall take effect on the first day of the first
				fiscal year following the fiscal year in which the Secretary determines that
				such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
					(6)Nonapplicability
				of certain provisionsParagraphs (3) and (4) shall not apply to a
				program country unless the total number of nationals of the program country
				that entered the United States during the prior fiscal year exceeds 100.
					(7)Emergency
				termination
						(A)In
				generalIn the case of a program country in which an emergency
				occurs that the Secretary of Homeland Security, in consultation with the
				Secretary of State, determines threatens the law enforcement or security
				interests of the United States (including the interest in enforcement of the
				immigration laws of the United States), the Secretary of Homeland Security
				shall immediately terminate the designation of the country as a program
				country.
						(B)Emergency
				definedIn this paragraph, the term emergency
				means—
							(i)the overthrow of
				a democratically elected government in the program country;
							(ii)war (including
				undeclared war, civil war, or other military activity) on the territory of the
				program country;
							(iii)a severe
				breakdown in law and order affecting a significant portion of the program
				country's territory;
							(iv)a severe
				economic collapse in the program country; or
							(v)any other
				extraordinary event in the program country that threatens the law enforcement
				or security interests of the United States (including the interest in
				enforcement of the immigration laws of the United States) and where the
				country's participation in the program could contribute to that threat.
							(C)RedesignationThe
				Secretary of Homeland Security may redesignate the country as a program
				country, without regard to paragraph (3) or (4) or subsection (c)(2), if the
				Secretary, in consultation with the Secretary of State, determines that—
							(i)at least 6 months
				have elapsed since the effective date of the emergency termination under
				subparagraph (A);
							(ii)the emergency
				that caused the termination has ended; and
							(iii)the average visa overstay rate for that
				country during the period of termination under this subparagraph was not more
				than 3 percent.
							(D)Program
				suspension authorityThe Director of National Intelligence shall
				immediately inform the Secretary of Homeland Security of any current and
				credible threat which poses an imminent danger to the United States or its
				citizens and originates from a country participating in the visa waiver
				program. Upon receiving such notification, the Secretary, in consultation with
				the Secretary of State—
							(i)may suspend a
				program country from the visa waiver program without prior notice;
							(ii)shall notify any
				country suspended under clause (i) and, to the extent practicable without
				disclosing sensitive intelligence sources and methods, provide justification
				for the suspension; and
							(iii)shall restore
				the suspended country’s participation in the visa waiver program upon a
				determination that the threat no longer poses an imminent danger to the United
				States or its citizens.
							(8)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
						(A)nationals of a
				country whose designation is terminated under paragraph (3), (4), or (7) shall
				remain eligible for a waiver under subsection (a) until the effective date of
				such termination; and
						(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
						.
		5.Review of
			 overstay tracking methodologyNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a review of the methods used by the Secretary of Homeland
			 Security—
			(1)to track aliens
			 entering and exiting the United States; and
			(2)to detect any
			 such alien who stays longer than such alien's period of authorized
			 admission.
			
